Title: From Thomas Jefferson to John Paul Jones, 27 June 1786
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris June 27. 1786.

Since I had the honour of seeing you the other evening a letter from the board of treasury is come to hand,1 instructing me to receive the monies which you have collected here for the prizes, with an order justifying your paiment of them to me. There is a paragraph in the letter which looks as if they meant I should settle with you your proportion of these monies. It is not quite explicit, and moreover I feel myself so incompetent to it that I shall refer it back to them. I will therefore beg the favour of you to say what you would think a reasonable allowance for your trouble in this business, which I will represent to the Commissioners, and that you will consider the order I have received as operating on the balance only which I shall desire Mr. Grand to receive; I have the honor to be with very sincere esteem and respect, Sir, your most obedient and most humble servant,

Th: Jefferson

